Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) by the Chief Executive Officer and Chief Financial Officer In connection with the Quarterly Report of LION, Inc., a Washington corporation (the Company), on Form 10-QSB for the period ended September 30, 2007 as filed with the Securities and Exchange Commission (the Report), each of David Stedman, Interim Chief Executive Officer, and Steve Thomson, Chief Financial Officer, of the Company, hereby certifies pursuant to §906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350), that to his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. INTERIM CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER /s/ David Stedman /s/ Steve Thomson David Stedman Steve Thomson November 14, 2007 November 14, 2007
